 

USDC SDNY

 

DOCUMENT

 

 

 

 

    
  
  
 
 
  

 

 

 

 

 

 

— 2 Mase 1:16-cv-03088-JGK-RWL Document 191 Filed 02/28/20 Page | 1 of ¢ 4
- fo [4
jt
“a
> wy ee we
3 ae —"
= UNITED STATES STR a BY
Q HOT ey y \ yi sf FIL 4
Ss 1g SOUTHERN Disrrid OF | Nec Ne yy
° “ai M ON ins
2 |= iN awe Lastenw : a oe DA.
fest se faked Jy . yc ie - . - nfo ee
O * wy 0 OO A nk
5 S c o \\ ry Ni iS Oe t
= AWeie {he full name of each plaintiff or petitioner. ge ley pg ty
fc No. [&. CVD"

 

~against-

Ct ok Vow Von, Ly NOTICE OF MOTION
pid. Beth Lana,’ pir Sens Ploy :

Write the full name of each defenddat/or respondent.

PLEASE TAKE NOTICE that Dubé VA AMES Ls ben
plaintiff or defendant name of party who is making the motion YPulpors
requests that the Court:
Sealin sabtecony, curd Felli (he 7 Ped oe
Leche y plecad BAYT 1 ony Mache , Mle.
fttrh bh ATHY ee ad, in jhend prot 4G . Hage bly aE @ exp wod Ab jawtlo el he >

“V7 fekei 4h " veh

bh well ne <b sesling Vaasa upp Ls iy ielhey de Mb G2 sore, fete ib, nee 4

Briefly describe what you want the court ta.do. You should also fe! thypederal Rule(s) of Civil Procedure °

 

Dud ¢ ab
the statute under which you are making the motion, if you know. jitme Ble G
| . a 4 by Z Hes
In support of this motion, I submit the following documents (check all that apply): on tosedd

[J] amemorandum of law
£} my own declaration, affirmation, or affidavit

IRL the following additional documents: Lkee evel me" wie tee eof
Lenses . 2 pages, far Leal 4 par otteus rte Ss

2/29 / 2020 iL. foc ie
Dated Sig ure a

Dames Castare

Name Prison Identification # (if incarcerated)

Leg/ Lik ayette Me Link. Mod:

Address City | Sta Zip Code

Le §2t-0 Tek Yoav a} WA » carn

Telephone Number (if available) es Address (if available)

Mos +\GN denied So f Ce 2@8eene Cf = sR arOErED: jee
SONY Rev: 5/24/2016 at c PA} 1A@ . ela dned, :

  

Sb

 

‘

we

 

 

HON. ROBERT W. CaS
UNITED STATES MAGISTRATE JUDGE
 

 

Case 1:16-cv-03088-JGK-RWL Document 191 Filed 02/28/20 Page 2 of 4

James Lastra
Plaintiff
Febuary 27th, 2020

United States District Court S.D.N.Y.
United States District Court
Magistrate Robert Lehrburger

16 civ 3088
Re: Request Sealing of Defendants’ defamatory public letter and request to extend
time to file sealed opposition reply :

Dear Judge Lehrburger,

I write concerning current matters that will negatively and materially impact plaintiff
for work in general, specifically in the fashion photography industry of which I am a part
of as well my community which has caused me reasonable fear, duress. As well as.
extreme emotional and psychological distress due to a public filing by the defendants!
counsel Ms. Pellegrino.

I write urgently requesting the sealing of the Ms. Pellegrino's letter motion because of
the implicit defamatory nature of the said letter motion attributing criminal conduct to,
plaintiff which will negatively impact plaintiff publicly as stated above. _ I respectfully
need to make the Court aware that previously I: have also been subjected to vexatious
verbal abuse by Ms. Pellegrino over telephone calls in the month of December stating! in
hostile loud tones that plaintiff has a criminal record and in her words needed to" see| my
rap sheet." Notwithstanding such disturbing accusations in no way reflects any public
record nor any statements from plaintiff. Counsel raising her voice in a yelling tone with
such accusations were to intimidate plaintiff. | Subsequent to that conversation the |
whole matter was dropped by her, and I would point out that it has been 3 years form the
time that this matter was resolved by my former attorney Scott Korenbaum on Noveniber
21st 2017 - three years have passed. Further defense counsel Pellegrino has not
submitted the name of any medical expert to testify and offer a medical opinion :
concerning plaintiff and can not make an argumerit on any purported medical impact_-
based upon he own non-medical opinion - only conclusory statements.

 

Infact Ms. Pellegrino's vexatious conduct also included coercive attempts to get me to
make false statements regarding thescheduling date ofmy deposition which caused
my family to reach out to your Honor to intervene in accordance with the Court's
provision by oral order from a previous court conference during the time that Mr, J affe
was the city's representative counsel , by his consent.
f { Lt pene
{

Case 1:16-cv-03088-JGK-RWL Document 191 Filed 02/28/20 Page 3 of 4

Ms. Pellegrino had demanded that I state verbally that I was refusing to appear for my:
deposition so that she could put it into writing - which was false. Again Ms. :
Pellegrino was attempting to mischaracterize plaintiff as refusing to attend his
deposition for an unconfirmed date to portray plaintiff to this Court in a false light. When
Ms. Pellegrino saw the Court was willing to intervene by agreeing toa telephone
conference on Dec. 2nd 2019 to resolve said dispute she immediately decided to modify
the date for deposition - Plaintiff had never confirmed the date that she was contending
previously and as such did not violate any appearance. I respectfully note to your Honor
that plaintiff has been more than compliant and accommodating with both deposition date
appearances after multiple, same day, last minute’ cancellations by defendant after;
plaintiff had already arrived and was waiting in her office. Further, plaintiff was coerded
to stay for over the permitted seven hours set by the Court. Plaintiff was being harassed
and falsely portrayed on the record when among other things trying to go over necessary
objections I needed to make by going over my list of objections I had brought to refer'
to. Plaintiff on each and every date for his depositions showed up approximately 30.
minutes early.

 

 

Of direct pivotal importance in this circumstance, plaintiffhas been hindered to
address the correction of my deposition transcript which I objected to major portions of
because of her conduct to directly mischaracterizé my statements and actions during the
proceeding. The duress has taken away form my ability to review and correct my _
deposition transcript which_l only received last week and I disputed what she was_
inaccurately reading into the record concerning my statements. I reasonably submit that
she should not be relying upon any alleged statements of said deposition to this Court! in
support of her letter because that record is in dispute and I clearly objected to her condluct
of mischaracterizations at that time during the deposition as well. The timing of her:
continual disputes not producing the necessary documentary non privileged NYPD patrol
guide necessary for deposing the police officers among other documentary evidence :
interferes with my ability to address the correction of my over 7 hour long deposition
transcript which would cause a severe prejudice.

Additionally in her letter she has a number of misrepresentations regarding medical :
releases and text messages which will mislead this Court by deliberately
mischaracterizing me - for example she states to the Court that I did not execute medical
releases that she is already in possession of. Specifically from Doctor Person who was
my attending physician/specialist at Lennox Hill ‘hospital, among other blatant incorrect
statements to this Court. This is being done to impede plaintiff to cause duress and ;
impede plaintiff's time to correct his deposition transcript in order to prejudice plaintiff
with follow up motions that rely an inaccurate transcript. Bydefensecounsel |
impeding plaintiff comerting the deposition transcript would unjustly allow Ms, .
Pellegrino to rely upon her mischaracterizations of my testimony to be permitted into
the official record by impeding and obstructing my ability to correct the record within the
legal timeframe of 30 days. She is currently seeking to exploit in her letter application to
the Court at this time by referencing inaccurate deposition statements. Additionally]
must in my request to "seal" raise another important issue which I respectfully submit
the Court is not aware of concerning bias against plaintiff's case and character.
 

Case 1:16-cv-03088-JGK-RWL Document 191 Filed 02/28/20 Page 4 f4

Specifically biased statements made by the Court's deputy clerk, Ms. Shah, repeateilly
and emphatically stating to plaintiff over the phone that my case should be dismissed on a
said telephone call. Most troubling was directly after the March 25th 2019 court
conference in thehallway. Plaintiff was waiting on the bench in the hallway for my
disabled mother who was in the bathroom on the same floor to come out to leave onthe
elevator. During the time I was waiting for her, . a male Court building staff worket not
connected with my case in any way was waiting for the elevator. Plaintiff stated to him
from the bench area where plaintiff was sitting, 1 that plaintiff was waiting for his eldérly
mother to come out of the bathroom. Ms . Shah had come out by the elevator whete the
male worker was standing and according to thatisame male worker - she had told him to
not speak to me (plaintiff).

My email herein is written solely for the purpose of my request to seal the Pellegrino!
letter motion and my subsequent reply due to the negative impact upon plaintiff for future
work and in my community as stated above. This is in no way serves as_a reply tolMs.
Pellegrino's letter motion which I prayerfully urge and request to be submitted under seal,
removed from the public record.

Plaintiff did contact, via telephone, Ms. Pellegrino to request that she withdraw her!
letter motion and refile it under seal with the corrections concerning misrepresentatidns
of my executed medical releases because among other things she did not confer with;

plaintiff over two weeks regarding her overlybroad, three year untimely request. She
refused to make the corrections and refile it.

Irespectfully request additional time to submit a reply under seal and ora conferencé
because of the breadth confidentiality of the pivotal maters involved which also include
defense counsel's refusal to produce basic documentary evidence (the NYPD patrol
Guide)

 

I need to conduct the depositions of the police officers, most importantly the NYPD!
patrol guide which has been established by the NYCLU as not privileged as well as
photos of the precinct to ask questions of the defendant officers.
WHEREFORE Pilaintiff prayerfully urges the Court to seal Ms. Pellegrino's letter |
motion from public view and plaintiff's upcoming opposition reply, as well as a short
extension to submit said opposition. ?!

Sincerely,
James Lastra
Please find herein attached in email documentary proof of being accepted by two well

known modeling agencies to do test shoos with their models - also supplied to defense
counsel contrary to what she wrote to your Honor :

 

! footnote 1) Plaintiff needs to utilize the legal research terminals at the courthouse or
law library
ELECTRONICALLY FILED

 

 

UNITED STATES DISTRICT COURT DOC Hee
SOUTHERN DISTRICT OF NEW YORK DATE FILED:_ 2/28/2020 _
X
JAMES LASTRA, 16-cv-3088 (JGK) (RWL)
Plaintiff, ORDER
- against - .
CITY OF NEW YORK, et al.,
Defendants. :
X

 

ROBERT W. LEHRBURGER, United States Magistrate Judge.

This order addresses the lengthy email Plaintiff sent to chambers on February 27,
2020, a copy of which is attached to this order:

1. Plaintiff's request to seal Defendants’ letter motion dated February 21, 2020
is denied. The substance of the letter does not meet the Second Circuit standards for
sealing.

2. Plaintiff's time to respond to the February 21 letter is extended to March 9,
2020.

3. Plaintiff is reminded not to send email to chambers and to instead submit
communications to the Court through the pro se office.

4. Defendant shall bring to the March 11, 2020 settlement conference any
additional HIPAA or other releases that Defendants requires Plaintiff to sign. The Court

will determine at that time which releases, if any, Plaintiff must sign.
Case 1:16-cv-03088-JGK-RWL Document 190 Filed 02/28/20 Page 2 of 5

SO ORDERED.

 

ROBERT W. LEHRBURGER
UNITED STATES MAGISTRATE JUDGE

Dated: February 28, 2020
New York, New York

Copies transmitted to all counsel of record and mailed to:
James Lastra

2241 Lafayette Avenue
Bronx, New York 10473
Case 1:16-cv-03088-JGK-RWL Document 190 Filed 02/28/20 Page 3of5

Amanda Giglio

From: Jamie L. <jsavak@hotmail.com>

Sent: Thursday, February 27, 2020 3:01 PM

To: Lehrburger NYSD Chambers; Pellegrino, Nicolette (Law)

Subject: _ Sealing of Defendants’ defamatory public letter and request to extend time to file
sealed opp reply 16 civ 3088 .

Attachments: ModelingAgencyProofOnejpg

Dear Judge Lehrburger,

| write concerning current matters that will negatively impact plaintiff for work in general, specifically in the
fashion photography industry of which | am a part of as well my community which has caused me reasonable
fear, duress, as well as extreme emotional and psychological distress due to a public filing by the defendants'
counsel Ms. Pellegrino.

| write urgently requesting the sealing of the Ms. Pellegrino's letter motion because of the implicit
defamatory nature of the said letter motion attributing criminal conduct to plaintiff which will negatively
impact plaintiff publicly as stated above. | respectfully need to make the Court aware that previously | have
also been subjected to vexatious verbal abuse by Ms. Pellegrino over telephone calls in the month of
December stating in hostile loud tones that plaintiff has a criminal record and in her words needed to "see my
rap sheet." Notwithstanding such disturbing accusations in no way reflects any public record nor any
statements from plaintiff. Counsel raising her voice in a yelling tone with such accusations were to intimidate
plaintiff. Subsequent to that conversation the whole matter was dropped by her, and | would point out that
it has been 3 years form the time that this matter was resolved by my former attorney Scott Korenbaum on
November 21st 2017 - three years have passed.

In fact Ms. Pellegrino's vexatious conduct also included coercive attempts to get me to make false statements
regarding the sheduling date of my deposition which caused my family to reach out to your Honor to
intervene in accordance with the Court's provision by oral order from a previous court conference during the
time that Mr. Jaffe was the city's representative counsel , by his consent.

Ms. Pellegrino had demanded that | state verbally that | was refusing to appear for my deposition so that she
could put it into writing. Again Ms. Pellegrino was attempting to mischaracterize plaintiff as refusing to
attend his deposition for an unconfirmed date to portray plaintiff to this Court in a false light. When Ms.
Pellegrino saw the Court was willing to intervene by agreeing to a telephone conference on Dec. 2nd 2019 to
resolve said dispute she immediately decided to modify the date for deposition - Plaintiff had never
confirmed the date that she was contending previously and as such did not violate any appearance. |
respectfully note to your Honor that plaintiff has been more than compliant and accommodating with both
deposition date appearances after multiple, same day, last minute cancellations by defendant after plaintiff
had already arrived and was waiting in her office. Further, plaintiff was coerced to stay for over the permitted
seven hours set by the Court. Plaintiff was being harassed and falsely portrayed on the record when among
other things trying to go over necessary objections | needed to make by going over my list of objections | had
brought to refer to. Plaintiff on each and every date for his depositions showed up approximately 30 minutes

early.

 
Case 1:16-cv-03088-JGK-RWL Document 190 Filed 02/28/20 Page 4 of 5

Of direct pivotal importance in this circumstance, plaintiff has been hindered to address the correction of
my deposition transcript which | objected to major portions of because of her conduct to directly
mischaracterize my statements and actions during the proceeding. The duress has taken away form my
ability to review and correct my deposition transcript which | only received last week and | disputed what she
was inaccurately reading into the record concerning my statements. | reasonably submit that she should not
be relying upon any alleged statements of said deposition to this Court in support of her letter because that
record is in dispute and clearly objected to her conduct of mischaracterizations at that time during-the . ..
deposition as well. The timing of her continual disputes not producing the necessary documentary non
privileged NYPD patrol guide necessary for deposing the police officers among other documentary evidence
interferes with my ability to address the correction of my over 7 hour long deposition transcript which would
cause a severe prejudice.

Additionally in her letter she has a number of misrepresentations regarding medical releases and text
messages which will mislead this Court by deliberately mischaracterizing me - for example she states to the
Court that | did not execute medical releases that she is already in possession of. Specifically from Doctor
Person who was my attending physician/specialist at Lennox Hill hospital, among other blatant incorrect
statements to this Court. This is being done to impede plaintiff to cause duress and impede plaintiff's time to
correct his deposition transcript in order to prejudice plaintiff with follow up motions that rely an inaccurate
transcript. By defense counsel impeding plaintiff correcting the deposition transcript would unjustly allow
Ms. Pellegrino to rely upon her mischaracterizations of my testimony to be permitted into the official record
by impeding and obstructing my ability to correct the record within the legal timeframe of 30 days. She is
currently seeking to exploit in her letter application to the Court at this time by referencing inaccurate
deposition statements.

Additionally | must in my request to "seal" raise another important issue which | respectfully submit the Court
is not aware of concerning bias against plaintiff's case and character.

Specifically biased statements made by the Court's deputy clerk, Ms. Shah, repeatedly and emphatically
stating to plaintiff over the phone that my case should be dismissed on a said telephone call. Most troubling
was directly after the March 25th 2019 court conference in the hallway. Plaintiff was waiting on the bench in
the hallway for my disabled mother who was in the bathroom on the same floor to come out to leave on the
elevator. During the time | was waiting for her, a male Court building staff worker not connected with my
case in any way was waiting for the elevator. Plaintiff stated to him from the bench area where plaintiff was
sitting, that plaintiff was waiting for his elderly mother to come out of the bathroom. Ms. Shah had come out
by the elevator where the male worker was standing and according to that same male worker - she had told
him to not speak to me (plaintiff).

My email herein is written solely for the purpose of my request to seal the Pellegrino letter motion and my
subsequent reply due to the negative impact upon plaintiff for future work and in my community as stated
above. This is in no way serves as_a reply to Ms. Pellegrino's letter motion which | prayerfully urge and
request to be submitted under seal, removed from the public record.

Plaintiff did contact, via telephone, Ms. Pellegrino to request that she withdraw her letter it and refile it under
seal with the corrections concerning misrepresentations of my executed medical releases because among
other things she did not confer with plaintiff over two weeks. She refused to make the corrections and refile
it.
Case 1:16-cv-03088-JGK-RWL Document 190 Filed 02/28/20 Page 5of5

| respectfully request additional time to submit a reply under seal and or a conference because of the breadth
confidentiality of the pivotal maters involved which also include defense counsel's refusal to produce basic
documentary evidence (the NYPD patrol Guide)

| need to conduct the depositions of the police officers, most importantly the NYPD patrol guide which has
been established by the NYCLU as not privileged as well as photos of the precinct to ask questions of the
defendant officers. ms ms cs

WHEREFORE Plaintiff prayerfully urges the Court to seal Ms. Pellegrino's letter motion from public view and
plaintiff's upcoming opposition reply, as well as a short extension to submit said opposition. 1 footnote

Sincerely
James Lastra

Please find herein documentary proof of being accepted by two well known modeling agencies to do test
shoos with their models - also supplied to defense counsel contrary to what she wrote to your Honor

footnote 1) Plaintiff needs to utilize the legal research terminals at the courthouse or law library
